The defendant, Bert Tucker, since the rendition of the opinion filed January 6, 1920, affirming the judgment of the district court of Jefferson county imposing a fine of $500 and imprisonment for 18 months in the penitentiary in this case, has filed a motion for rehearing.
Upon consideration of the same, and after a due and careful reconsideration of the evidence against the defendant, *Page 587 
it is the opinion of the court that the ends of justice will be best subserved by a modification of the original judgment to provide a fine of $500 and imprisonment in the state penitentiary for one year, instead of 18 months, and the judgment is modified to that extent, and, as so modified, is affirmed.
Mandate forthwith.